Citation Nr: 1505158	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  10-38 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

2.  Entitlement to service connection for right foot plantar fasciitis with heel spurs and Achilles tendonitis, status post surgery.  

3.  Entitlement to service connection for left foot plantar fasciitis with heel spurs and Achilles tendonitis, status post surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from April 2006 to March 2009.  The Veteran was also a member of the Army National Guard with an initial period of active duty for training (ACDUTRA) from August 1982 to December 1982.  She had numerous additional periods of ACDUTRA as well as inactive duty for training (INACDUTRA) prior to being called up to active service in April 2006.  She retired from the Army National Guard following her period of active duty service.   

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board notes that the RO had characterized the TBI claim as one of entitlement to service connection for TBI with contusion, concussion, and whiplash.  However, the stated "contusion, concussion, and whiplash" do not represent distinct disability from TBI in this case, as the Veteran has not alleged associated cervical disability (whiplash) and she is already service-connected for cervical degenerative joint disease, and specific contusion or concussion as distinct from the alleged TBI are also not alleged or otherwise supported by the record.  Hence, the Board has recharacterized the claimed disability simply as residuals of TBI.  

The Veteran testified before the undersigned at an August 2012 hearing conducted at the RO.  A transcript is of record.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

The issue(s) of entitlement to service connection for left and right foot plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The competent and probative evidence of record preponderates against the Veteran having suffered TBI in the course of ACDUTRA, INACDUTRA, or active service.  


CONCLUSION OF LAW

The criteria for establishment of service connection for residuals of TBI are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a development letter sent to the Veteran in March 2009.  This letter advised the Veteran of the information necessary to substantiate her claim and of her and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and she was afforded a meaningful opportunity to participate effectively in the processing of her claim, and has in fact provided additional arguments at her hearing before the undersigned in August 2012.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA records, SSA records, and private treatment records have been obtained and associated with the Veteran's claims file.  The Veteran has not indicated that there are other records available that the RO has not obtained.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded a VA examination in April 2009. See 38 C.F.R. § 3.159(c)(4).  The opinion in this case was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained a history from the Veteran and listened to the appellant's assertions.  The examiner laid a factual foundation and provided a reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Claim for TBI

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim. The appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

When a veteran is found not to be entitled to a legal presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

There is a clear distinction between individuals who serve on active duty and those who only serve on ACDUTRA.  An individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and be entitled to disability compensation benefits.  The Court in Donnellan noted that the placement of the burden of proof on the Veteran was consistent with the distinction made in § 101(24) between an ACDUTRA claimant and an active duty claimant.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(22), (24) ; 38 C.F.R. § 3.6(a), (c).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty or ACDUTRA, or from injury (but not disease) incurred or aggravated while performing INACDUTRA. Id.  See also 38 U.S.C.A. §§ 106 , 1110, 1131; 38 C.F.R. § 3.303(a).

ACDUTRA includes full time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c).  To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that she was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA. 38 C.F.R. § 3.1(a), (d) ; Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Further, the burden to establish "Veteran" status for a claim based on a period of ACDUTRA is on the appellant.  Paulson; Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010).  

The fact that a claimant has established status as a veteran for other periods of service does not obviate the need to establish that she is also a veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA. Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of pre-existing diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, such as a psychosis, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309 (2014). 

The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70 , for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim."). See also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

A Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) ; 38 C.F.R. §§ 3.303(a) , 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

At her hearing before the undersigned in August 2012, the Veteran alleged two head injuries in service, each contributing to her claimed TBI.  She testified that one of these injuries occurred when she was in a dining facility when a mortar round hit just outside, causing the glass to break and knocking her from her chair, and causing her to bump her head and feel dizzy, though she reported that she "shook it off" and went to help others rather than seeking immediate attention herself.  (hearing transcript (HT), p. 4)  She testified that sometime thereafter she began experiencing severe headaches and difficulty sleeping, adding that she had been told she was suffering from sleep apnea.  

She testified that with her headaches getting worse in service, upon her return from Iraq she was placed on medical hold at Fort Knox, Kentucky, where she began receiving treatment for migraines.  (HT, p. 5)  Also in that hearing testimony, she addressed the other incident in service, involving a fall of 13 to 14 feet from a tower while in training, which she asserted resulted in her losing consciousness for a few minutes.  She testified that she was then treated for her left arm and wrist, but that no one asked about her head or neck.  (HT, p. 6)

A service Statement of Medical Examination and Duty Status, Form 2173, documents the Veteran's injury in December 2004 which she has alleged as the training injury resulting in traumatic brain injury.  However, this record informs of no head injury, no loss of consciousness, and no resulting impairment other than to the left hand and wrist.  The details of the incident provided on the statement are as follows:

[Date] Ft. Jackson Confidence Course.  Soldier, while attempting to gain certification on course for AT mission, negotiated Berlin Wall obstacle by climbing up 20 ft incline & swinging body over top.  Soldier swung body over top to land on platform 8 ft below top & lost balance & fell off platform to ground 12 ft below.  Soldier broke hand and wrist.  

There is no contemporaneous record and no record in the months thereafter reflecting head injury or symptoms of head injury or impaired mental functioning.  Rather, a record of the injury indicates no loss of consciousness.  Treatment and x-ray reports from December 2004 document the left wrist fracture and surgery with wiring of the wrist to restore normal alignment.  A physical therapy instruction record documents post-surgical care for the wrist injury.  These also reflect no injury to the head and no associated central neurological impairment.  

The claims files contain several folders, containing hundreds of pages, of records of treatment contemporaneous with her intervals of active service and her years of reserves membership.  These records do not suggest any inclination on the part of the Veteran to avoid seeking care for any injury or ailment, and hence weigh strongly against the likelihood that the Veteran had a head injury or residuals of a head injury in service or ACDUTRA or INACDUTRA for which she did not seek treatment service treatment.   

Private neurological treatment records in 2007 reflect ongoing care for migraine headaches.  Other diagnosed disorders then included Fibromyalgia, restless leg syndrome, sleep apnea, and PTSD/depression.  

Private neuropsychological evaluation and testing in April 2008, based upon a reported history of head injury in 2004 and reported multiple subsequent head injuries, resulted in findings of low average intellectual and academic functioning.  These test results were assessed as likely lower than pre-injury functioning based on her past level of education.  Deficiencies were also revealed in areas of non-verbal functioning including visual memory and spatial conceptualization.  However, the Veteran was also noted to be quite depressed and at times tearful during the examination, and endorsed significant anxiety, depression, and "ruminative concerns."  The examiner additionally observed a visual field defect and noted that this may account for some of the non-verbal functioning deficiencies.  

At a November 2007 private medical evaluation for fibromyalgia, the Veteran related significant stress during her stationing in Iraq, asserting, "We ran from rockets and martyrs every day."

Upon a service medical board examination in August 2008, the Veteran provided a history of a fall while in training in 2004, and alleged two or three very significant headaches per month, as well as nausea, vomiting, and photophobia, with Zomig prescribed.  She also asserted that she had other headaches two to three times per week.  She alleged mortar blast exposure in Iraq.  The examiner noted that the Veteran's reported migraines were "highly consistent with concussive injuries such as she says she sustained in 2004 and with mortar exposure."  

At that medical board, her military occupational specialty (MOS) was noted to be paralegal clerk.  The medical board found that the Veteran did not meet military retention standards based on her headaches.

A  September 2009 service Physical Evaluation Board report informs, pertinently, as follows:

Residuals of Traumatic Brain Injury (TBI) resulting from a 2004 fall from an obstacle course confirmed by LOD and Incap pay reports in medical records.  Possible additional injuries during deployment.  Resultant cognitive deficiencies (Neuropsychological Testing May 08) involving memory, reasoning, and concentration.  The Commander's Performance and Functional Statement notes that the Soldier is not working in her MOS and is not performing her alternate duties well because of difficulties with remembering, maintaining attention & focus, requires an unreasonable number & duration of rest periods and does not respond appropriately to changes in routine.  Neuropsychiatric testing confirms mild cognitive impairments.  She is determined to be unfit for continued service in her military specialty of 27D (Paralegal Clerk)  due to her condition representing a risk to health and welfare.  

In contrast to the April 2008 neuropsychological evaluation and the August 2008 medical board evaluation findings, an April 2009 VA TBI examiner did not find that the Veteran's documented history of injury in December 2004 and subsequent symptoms and neurological findings supported a link between in-service head trauma and any TBI.  The April 2009 examiner reviewed the Veteran's service records documenting the obstacle course fall and injury in December 2004, and noted that these reflected a left wrist fracture but not head injury or loss of consciousness or other symptoms reflecting altered consciousness.  The examiner observed that this contradicts the Veteran's account of head injury and loss of consciousness at that time.  

The April 2009 examiner also noted that while the Veteran reported an additional head trauma from an explosion in Iraq which the Veteran reported was approximately 30 feet from her, there was again no record of head injury or loss of consciousness, and with regard to that incident, the Veteran did not contend that she lost consciousness.  The examiner additionally noted a record of a motor vehicle accident, which was also not indicated to have resulted in any loss of consciousness.  (The Board observes that the Veteran does not attribute any TBI to a motor vehicle accident.)

At the April 2009 examination the Veteran contended that following the December 2004 fall her wrist fracture was treated but her mental status was not addressed.  The April 2009 VA examiner reviewed 2007 private neurological treatment records for headaches including migraines, but noted that the private neurologist did not relate these conditions to traumatic brain injury.

The VA examiner observed some inconsistencies between the private neurological findings in 2007 and other records, including the absence of a subsequent finding of the visual field defect reported at the April 2008 private neurological evaluation.  The VA examiner observed that the private neurologist also relied on inconsistent reports of the Veteran's exposure to bombs in Iraq, with the Veteran reporting to the private neurologist that they were running from explosions "every day."  

Examination in April 2009 revealed that the Veteran had considerable anxiety but did not demonstrate impairment upon neurological testing including performing serial 7's, proverbs interpretations, and similarities and differences.  The April 2009 examiner noted that neuropsychological test results had been suggestive of traumatic brain injury, but these results did not point to a particular injury.  The examiner additionally observed that these neurological deficiencies were present prior to the Veteran's stationing in Iraq, and hence any bomb exposure in Iraq could not have caused them.  The Veteran's "functional somatic syndrome" was also present prior to the Veteran's stationing in Iraq.  The examiner concluded that the Veteran's current neurological impairment was most likely related to her PTSD and high level of anxiety.  Considering all of the above, the examiner assessed that there was "no evidence that she suffered a traumatic brain injury in the fall she experienced in basic training."

The Board observes that the April 2009 VA examiner slightly misstates his position in his conclusion, in that there was the evidence, namely the evidence of her own statements and the medical evaluations accepting the validity of her statements, that she injured her head and lost consciousness during her basic training accident in December 2004.  However, it is clear that the examiner recognizes this as the Veteran's position, and rather recognizes that there is no corroborating evidence of the asserted December 2004 head trauma beyond the presence of neurological deficits reflected on subsequent testing which are potentially consistent with TBI.  

Based on contradicting objective, clinical records from the Veteran's obstacle course fall in December 2004 and immediately thereafter, and based on the April 2009 VA examiner's conclusion that the record does not otherwise medically support a traumatic brain injury in December 2004 (versus at some other time), the Board concludes that the Veteran's account of loss of consciousness due to head injury in that December 2004 accident is not credible.  Caluza.  In this respect, the Board emphasizes that it simply does not find plausible the Veteran's narrative that she fell during the obstacle course test and lost consciousness for multiple minutes, and then received treatment immediately thereafter in which there is no mention of the lost consciousness.  The inherent potential harms associated with a blow to the head from a fall and lost consciousness (including TBI) belie any likelihood that immediate medical care would not have included some degree of evaluation related to head injury and loss of consciousness.

While the Board notes the August 2008 service medical board examination and the September 2009 service Physical Evaluation Board report, both of which accept the Veteran's narrative of head injury in December 2004 with resulting TBI, the Board concludes that these were overly reliant on the Veteran's self-report and did not adequately consider the contradicting objective record of the December 2004 injury and treatment findings.   Because the service medical board examination and the Physical Evaluation Board report both relied on the veteran's account of the obstacle course injury as including head injury with TBI, an account which the Board finds not to be credible, the Board similarly finds this service medical board examination and Physical Evaluation Board report to warrant little weight or consideration in the Board's adjudication, due to their reliance on this inaccurate factual premise of in-service head trauma in December 2004.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Similarly, these evaluations and the private neurological treatment evaluations noted above, which rely on the Veteran's self-reports of in-service head trauma or traumas to support assessed TBI or neurological impairment, including migraines and diminished cognitive or mental functioning associated with such traumas, are also discounted in the Board's analysis based on inaccurate factual premises.  Id.  The Board rather concludes that the weight of competent and credible evidence supports the analysis and conclusions of the April 2009 VA examiner, to the effect that the Veteran did not have a head injury when she fell and fractured her wrist at the Ft. Jackson Confidence Course in December 2004, and because her symptoms were present prior to her Iraq deployment, they also did not result from any exposure to explosions during that deployment.  

The Board concludes that the preponderance of the competent and credible evidence of record is against the Veteran having suffered TBI in the course of ACDUTRA, INACDUTRA, or active service.  Because the Board finds no such service-related TBI, with the preponderance of the evidence against, the preponderance of the evidence is also against the presence of service-TBI-related neurological deficits being present within the first post-service year following the Veteran's active service from April 2006 to March 2009.  Hence, service connection for TBI residuals on a first-year-post-service presumptive basis is also not warranted.  38 C.F.R. §§ 3.307, 3.309.  

The Veteran has also not contended that she suffered TBI in the course of combat, or that she engaged in combat with the enemy, and hence a presumption of occurrence of a TBI event as consistent with combat is not for application.  38 U.S.C.A. § 1154(b) (West 2014).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


ORDER

Entitlement to service connection for residuals of TBI is denied. 


REMAND

The Veteran's claims for service connection for post-surgical plantar fasciitis with heel spurs and Achilles tendonitis of both feet were addressed by a VA examination in May 2009.  However, that examiner did not have the Veteran's voluminous claims file for review in conjunction with the examination.  

VA regulations require that each disability be viewed in relation to its history both in the examination and in the evaluation of the disability. 38 C.F.R. § 4.1 (2014).  Thus, it is essential that the examining physician have the veteran's medical records to review in conjunction with the examination, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Because that prior examination is now nearly six years old and the Veteran's claimed disabilities may have changed over the interim, a current examination is in order.  Littke v. Derwinski, 1 Vet. App. 90 (1990). 

The Board notes that the Veteran's self-report of "OssaTron" therapy for plantar fasciitis is supported by private medical records from 2008.  It thus appears that service connection for plantar fasciitis may be supported by the record, to the extent development or aggravation of the condition during the Veteran's period of active service resulted subsequent surgeries and persistent disability.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of her claim. 

2.  Obtain any as-yet-unobtained treatment or evaluation records from VA or other sources, with the Veteran's assistance and authorization, as appropriate.  Requests, records, and responses received should be associated with the claims file or virtual claims file. 

3.  Scheduled the Veteran for a VA podiatry examination. The entire claims file, including physical records, all electronic records in Virtual VA and VBMS, and a copy of this Remand must be made available to and reviewed by the examiner prior to the examination.  The examiner is to be advised that the new examination is necessary because the claims file was not available for review by the prior VA examiner in May 2009, and because a newer examination is warranted due to the possibility of a change in the nature of the claimed disabilities.  

The examiner should review the claims file including findings upon past examination in May 2009, and records of treatment and evaluation in service.  This should include review of documented 2008 private "OssaTron" therapy treatments.  The examiner is to be advised that the Veteran had active service from April 2006 to March 2009, and that she contends, in effect, that activities in service caused or substantially contributed to her claimed plantar fasciitis of each foot with heel spurs and Achilles tendonitis, status post surgery.  

For any plantar fasciitis, heel spurs, and Achilles tendonitis of each foot present during the pendency of the claim, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the disorder developed in service or is otherwise causally related to service, and alternatively, whether it is at least as likely as not (again, 50 percent or greater probability) that the disorder was caused or aggravated (permanently increased in severity) by the Veteran's service-connected bilateral pes planus (characterized in prior decisions as fallen arches), service-connected residuals of bunionectomies of the left and right feet, service-connected hallux valgus of the left foot, or other service-connected disease or disability.  

The report of examination should include a complete rationale for all opinions expressed.
 
4.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of her claim, if she fails, without good cause, to report for the examination.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising her of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to her last known address of record.  If she fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable.
 
5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If additional action is required, it should be undertaken prior to any further claims adjudication. 

6.  The RO/AMC will then readjudicate the Veteran's remanded claims.  If any benefit sought by these claims remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed. He has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


